          Case 1:20-cv-02674-TJK Document 32 Filed 01/21/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 BRENNAN CENTER FOR JUSTICE,

     Plaintiff,

         v.
                                                     Case No. 1:20-cv-02674 (TJK)
 UNITED STATES DEPARTMENT
 OF COMMERCE, et al.,

     Defendants.


          DEFENDANTS’ SECOND MOTION FOR AN EXTENSION OF TIME

       Defendant the Census Bureau hereby respectfully asks the Court for a second extension of

time for it to fully comply with the Court’s instructions with regard to the Freedom of Information

Act (“FOIA”) request submitted by Plaintiff Brennan Center (“Plaintiff”). On January 21, 2021,

the Census Bureau and the Department of Commerce finished their final releases with regard to

parts 1-3 of Plaintiff’s FOIA requests, as instructed by the Court’s January 11, 2021 minute order.

In addition, the Department of Commerce provided Plaintiff with a final Vaughn index and the

Census Bureau provided Plaintiff with a revised version of its initial Vaughn index, in response to

Plaintiff’s inquiries. The Census Bureau, however, has not been able to complete its final Vaughn

index. Accordingly, the Census Bureau respectfully asks the Court for an extension of two

business days, until January 25, 2021, to provide its final Vaughn index to Plaintiff.

       The Census Bureau is cognizant of the Court’s standing order with regard to extension

motions and apologizes for not seeking this partial relief four days in advance of the current

deadline. The Census Bureau endeavored to fully satisfy its obligations, but its document

processing obligations in this case and others prevented it from perfecting the final Vaughn index




                                                 1
          Case 1:20-cv-02674-TJK Document 32 Filed 01/21/21 Page 2 of 2




by today’s deadline. The Census Bureau apologizes to the Court and Plaintiff’s counsel for any

inconvenience this request may cause.

        Pursuant to Local Rule 7(m), undersigned counsel attempted to contact Plaintiff’s counsel

to determine Plaintiff’s position regarding this extension motion. Because of the late nature of

Defendants’ correspondence, undersigned counsel was unable to discuss the instant request with

Plaintiff’s counsel or obtain Plaintiff’s position.

 Dated: January 21, 2021
                                                          Respectfully submitted,

                                                          MICHAEL D. GRANSTON
                                                          Deputy Assistant Attorney General

                                                          ELIZABETH J. SHAPIRO
                                                          Deputy Director, Federal Program Branch

                                                          /s/ Stephen M. Elliott
                                                          STEPHEN M. ELLIOTT
                                                          Senior Counsel (PA Bar No. 203986)
                                                          United States Department of Justice
                                                          Civil Division, Federal Programs Branch
                                                          1100 L St. NW
                                                          Washington, DC 20005
                                                          Tel: (202) 353-0889
                                                          E-mail: stephen.m.elliott@usdoj.gov

                                                          Counsel for Defendants




                                                      2
